Fully recognizing the great and indispensable service that banks are rendering to the public and the necessity of not unduly hampering them in the discharge thereof, I am constrained to dissent from the able and exhaustive opinion of the Chief Justice. I feel that under the facts disclosed by the evidence the bank should be held liable and the orders of the trial court affirmed. The bank had sufficient notice that Henderson was using trust funds for his own purposes; it had a duty in the premises and should be held responsible for the results arising from the failure to perform that duty. Its negligent conduct made possible the conversion of trust funds by Henderson; it constituted an aiding and abetting thereof. This is not a case where a single transaction is involved, which might have been overlooked through inadvertence. Instances were numerous, extending over a period of many months. The circumstances were manifestly such as to require inquiry on its part. The unpleasantness that might follow from the inquiry is not a legal excuse for not making it. The bank should not escape liability by disclaiming knowledge of what it could or should have known. In my opinion the findings of the trial court were amply supported by the evidence and should stand with the correct conclusions of law drawn therefrom. *Page 217